Citation Nr: 0408011
Decision Date: 03/26/04	Archive Date: 05/14/04

Citation Nr: 0408011	
Decision Date: 03/26/04    Archive Date: 04/01/04

DOCKET NO.  02-13 026A	)	DATE MAR 26 2004
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office in 
Wilmington, Delaware



THE ISSUE

Entitlement to service connection for bilateral hearing loss.



ATTORNEY FOR THE BOARD

R.P. Harris, Counsel



INTRODUCTION

Appellant had active service from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for bilateral hearing loss.  This decision was 
subsequently confirmed in a rating decision by the 
Wilmington, Delaware, RO.  Wilmington now has jurisdiction of 
the folder.

On January 20, 2004, the Board remanded the appellate issue 
to the RO for additional evidentiary development.  The Board 
in its decision herein will vacate that January 20, 2004 
Board remand.  A separate Board remand on the appellate issue 
will be simultaneously dispatched with this Board decision.  


REASONS AND BASES FOR VACATING BOARD REMAND

On January 20, 2004, the Board remanded the appellate issue 
of entitlement to service connection for bilateral hearing 
loss to the RO for additional evidentiary development.  In 
that remand, the Board cited to Pelegrini v. Principi, 17 
Vet. App. 412 (2004).  In Pelegrini, the United States Court 
of Appeals for Veterans Claims (Court) revisited the 
requirements imposed upon VA by the Veterans Claims 
Assistance Act (VCAA), codified at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002).  The Court 
held, in part, that a VCAA notice, as required by 38 U.S.C. 
§ 5103(a) (West 2002), must be provided to a claimant before 
the initial unfavorable agency of original jurisdiction 
(AOJ) decision on a claim for VA benefits.  The Court also 
held in Pelegrini that a VCAA notice consistent with 38 
U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2003) must:  (1) inform the claimant about the information 
and evidence not of record that is necessary to substantiate 
the claim; (2) inform the claimant about the information and 
evidence that VA will seek to provide; (3) inform the 
claimant about the information and evidence the claimant is 
expected to provide; and (4) request or tell the claimant to 
provide any evidence in the claimant's possession that 
pertains to the claim, or something to the effect that the 
claimant should "give us everything you've got pertaining 
to your claim(s)."  Id. at 422

Recently, in VAOPGCPREC 1-2004 (Feb. 24, 2004), the VA's 
Office of General Counsel held that the "fourth element" 
requirement of Pelegrini was non-binding obiter dictum.  Id. 
at 7.  The Board is bound by the precedent opinions of VA's 
General Counsel as the chief legal officer of the 
Department.  See 38 U.S.C.A. § 7104(c) (West 2002).  VA 
believes that Pelegrini is incorrect and is currently 
pursuing further judicial review on this matter.  In view of 
the fact that the January 20, 2004 Board remand cited to 
Pelegrini, the Board hereby vacates its January 20, 2004 
Board remand, Docket Number 02-13 026A, to avoid any due 
process confusion in this matter.  See 38 U.S.C.A. § 7104(a) 
(West 2002); 38 C.F.R. § 20.904(a) (2002).  Since that 
January 20, 2004 Board remand was not a decision on the 
merits, the case involving this appellate issue will remain 
assigned to the undersigned Board Member and will ultimately 
be dealt with as though the January 20, 2004 Board remand 
had never been rendered.  

The appellate issue involving entitlement to service 
connection for bilateral hearing loss will be dealt with in a 
separate REMAND, which will be simultaneously dispatched with 
the Board's vacate decision herein. 


ORDER

The Board's January 20, 2004 Board remand on the issue of 
service connection for bilateral hearing loss is hereby 
vacated.


	                        
____________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2


Citation Nr: 0401964	
Decision Date: 01/20/04    Archive Date: 01/28/04

DOCKET NO.  02-13 026A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Wilmington, 
Delaware




THE ISSUE

Entitlement to service connection for bilateral hearing loss.




ATTORNEY FOR THE BOARD

J. H. Nilon, Associate Counsel








INTRODUCTION

Appellant had active service from April 1943 to January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision by the Philadelphia, 
Pennsylvania, Regional Office (RO) that denied service 
connection for bilateral hearing loss.  This decision was 
subsequently confirmed in a rating decision by the 
Wilmington, Delaware, RO.  Wilmington now has jurisdiction of 
the folder.

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified as amended at 38 U.S.C.A. § 5100 et. seq. (West 
2000)) became law.  VA has also redefined the provisions of 
38 C.F.R. § 3.159 in view of the new statutory changes.  See 
66 Fed. Reg. 45,620-32 (August 29, 2001) (codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326) (2002).  This 
law redefined the obligations of VA and imposed an enhanced 
duty on VA to assist a claimant in developing his claim.  The 
VCAA also imposed an enhanced duty on VA to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  

This change in the law is generally considered to be 
applicable to all claims filed on or after the date of 
enactment of the VCAA, or filed before the date of enactment 
and not yet final as of that date.  VCAA § 7(a), 114 Stat. 
2096, 2099-2100 (2000).  
Appellant's claim for service connection of bilateral hearing 
loss was filed in April 2001.  The Board accordingly applies 
the VCAA to the instant case.  See also Pelegrini v. 
Principi, No. 01-944 (U.S. Vet. App. Jan 13, 2004).  It his 
case it was held that notice should be provided prior to 
adjudication.

The VCAA requires VA to make reasonable efforts to assist a 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating a claim.  38 U.S.C.A. § 5103A(a) (West 2002); 
38 C.F.R. § 3.159 (c) (2003).  

The record reveals that appellant was a U.S. Army 
longshoreman in World War II.  Appellant contends that he 
suffered a hearing loss when an enemy torpedo hit the ship on 
which he was working.  RO denied the claim because there is 
no evidence in the service medical record of any treatment 
for hearing loss, and appellant's separation physical 
examination shows normal hearing.  Only whispered voice 
testing was conducted.  Appellant contends that he was 
treated by many private audiologists subsequent to his 
discharge, but asserts that all such audiologists are dead 
and records are accordingly not available.   There is no VA 
audiological examination of record.

The Board notes that in regard to hearing loss cases, the 
absence of evidence of a hearing disability during service is 
not always fatal to a service connection claim.  Ledford v. 
Derwinski, 3 Vet. App. 87, 89 (1992).  Service connection for 
hearing loss may be granted where there is credible evidence 
of acoustic trauma due to significant noise exposure in 
service, post-service audiometric findings meeting regulatory 
requirements for hearing loss disability for VA purposes, and 
a medically sound basis upon which to attribute the post-
service service findings to the injury in service, as opposed 
to intercurrent causes.  Hensley v. Brown, 5 Vet. App. 155, 
159 (1993).  The Board is remanding the case to RO for 
further development of these questions, pursuant to the duty-
to-assist provisions of the VCAA.

In this case, it does not appear RO advised the appellant of 
the "combat presumption" cited in 38 U.S.C.A. § 1154, or 
that appellant could obtain and submit lay "buddy 
statements" as evidence of the combat-related acoustic 
trauma on which his claim is based.  

Similarly, it does not appear that RO advised the appellant 
that lay statements are admissible to show when appellant 
began to exhibit symptoms of hearing loss.

Appellant sent the Board a newspaper article dated December 
2003 discussing the wartime service of the 206th Port 
Company, his wartime unit.  The article documents that the 
unit was under attack during the Okinawa campaign, and that 
many other members of that unit are still alive and 
presumably available to provide "buddy statements" for the 
development of the claim.  The article also indicates that 
the unit in question was the 206th Port Company, 363rd Port 
Battalion, U.S. Army, and that unit's period of Okinawa 
combat was April 1, 1945 through June 26, 1945.  

The Board notes that RO afforded appellant a VA medical 
examination in May 2002.  That examination did not examine 
appellant's hearing.  There is a statement from the veteran 
that he had a 2001 hearing test at a VA facility.  That 
report should be obtained.  The most recent examiner's note 
states, "I took [appellant] to the C&P clerk so that he 
could pursue his request for hearing evaluation and 
compensation."  However, it does not appear that the hearing 
evaluation was ever conducted, so the VA medical examination 
is incomplete.  Also, the VA medical record shows that 
appellant's private physician is a Doctor Lazar, but it does 
not appear that RO attempted to obtain the medical record 
from Dr. Lazar.

In view of the foregoing, this case is REMANDED for the 
following actions:

1.  The appellant is hereby advised that 
"buddy statements" are admissible to 
show participation in a combat action for 
which a disability is being claimed, and 
he is invited to obtain and submit such 
"buddy statements" as verification that 
appellant was involved in a combat-
related shipboard acoustic trauma.  
Specifically, anyone recalling noting 
hearing loss should be contacted.  Lay 
statements may also be submitted to show 
continuity of hearing loss from 
separation from service.

2.  RO should obtain treatment records 
from Dr. Lazar, appellant's private 
primary care physician, and associate 
those records with the file.  If the 
private medical records identify a 
current or recent private audiologist, RO 
should obtain appellant's audiological 
record and associate the record with the 
file.  The appellant's assistance should 
be requested as needed.  The RO should 
also obtain the VA audiometric 
examination that has been referred to.  
As needed the appellant's assistance in 
identifying the location should be 
requested.

3.  Thereafter, RO should afford 
appellant a VA audiological examination 
to determine whether the etiology of 
appellant's hearing loss can be medically 
ascertained.  An ear, nose, and throat 
examination should also be conducted as 
needed.  All indicated tests should be 
accomplished and all clinical findings 
should be reported in detail.  The claims 
folder should be provided to the examiner 
for review prior to the examination.  
After reviewing the record and examining 
the appellant, it should be determined if 
the appellant has hearing disability for 
VA purposes, and if so, the etiology 
should be determined if possible.  
Specifically, if hearing loss is found, 
it should be indicated, if possible, 
whether it is the type of hearing loss 
that would reasonably attributed to 
acoustic trauma many years ago, or 
whether it is do to some other cause.  If 
hearing loss is not found, that too 
should be noted.

Thereafter, the matter should be readjudicated by the RO.  If 
the benefits sought are not granted, the appellant should be 
provided with a supplemental statement of the case and 
afforded a reasonable opportunity to respond thereto.  Then 
the case should be returned to the Board, if in order.  The 
appellant need take no action until notified.  The Board 
intimates no opinion as to the outcome in this case by the 
action taken herein.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.


	                  
_________________________________________________
	MICHAEL D. LYON 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




